PER CURIAM.
Because the evidence failed to establish that the defendant entered the structure, as required for the crime of burglary pursuant to section 810.02, Florida Statutes (1995), we reverse his conviction for burglary. See Stanley v. State, 626 So.2d 1004, 1005 (Fla. 2d DCA 1993)(“In order to prove the burglary, the state must prove a nonconsensual entry with intent to commit an offense therein.”), review denied, 634 So.2d 627 (Fla.1994).
The remaining points raised by the defendant lack merit. Accordingly, we reverse the defendant’s conviction for burglary and remand for entry of judgment and sentence for grand theft since the defendant did not appeal from that conviction.